Case 3:19-cv-00860-JRW-RSE Document 21 Filed 04/23/20 Page 1 of 2 PageID #: 91




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY

OMER C. SUBLETT                                                                       PLAINTIFF


v.                                               CIVIL ACTION NO. 3:19-CV-00860-JRW-RSE




WELLS FARGO BANK, N.A., ET AL.                                                    DEFENDANTS


                        ORDER OF DISMISSAL WITH PREJUDICE

     1. The Court GRANTS Omer C. Sublett’s motion to dismiss claims against Trans Union,

        LLC (DN 17).

     2. The Court GRANTS Sublett’s motion to dismiss claims against Wells Fargo Bank, N.A.

        (DN 18).

     3. The Court GRANTS Sublett’s motion to dismiss claims against Experian Information

        Solutions, Inc. (DN 19).

     4. The Court DISMISSES this case with prejudice.

                                            OPINION

        Sublett submitted 3 proposed agreed orders of dismissal, one for each remaining

defendant.1 A plaintiff can voluntarily dismiss an action without a court order “before the opposing

party serves either an answer or a motion for summary judgment” 2 or if he files “a stipulation of

dismissal signed by all parties who have appeared.”3 Otherwise, the court must enter an order.4




1
  DN 17, DN 18, DN 19.
2
  Fed. R. Civ. P. 41(a)(1)(A)(i).
3
  Fed. R. Civ. P. 41(a)(1)(A)(ii).
4
  Fed. R. Civ. P. 41(a)(2).
Case 3:19-cv-00860-JRW-RSE Document 21 Filed 04/23/20 Page 2 of 2 PageID #: 92




         In this case, the remaining defendants filed answers to the Complaint.5 And each proposed

agreed order was not signed by each remaining party.6 Because the agreed orders do not fall under

the rules allowing a plaintiff to voluntarily dismiss without a court order, the Court construes the

agreed orders as Sublett’s requests to dismiss under Fed. R. Civ. P. 41(a)(2). Construed as such,

dismissing this action by court order is the proper procedure.




                                                                 April 23, 2020




5
    DN 9, DN 11, DN 15.
6
    DN 17, DN 18, DN 19.
